Citation Nr: 0816734	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a hip disability, 
claimed as secondary to the low back disability.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1970 to February 
1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision by the 
RO which denied service connection for neck, low back, and 
hip disabilities and diabetes mellitus, and a June 2004 
decision which denied service connection for PTSD.  A 
videoconference hearing before the undersigned acting member 
of the Board was held in March 2005.  The Board remanded the 
appeal for additional development in September 2005.  

The issues of service connection for neck, low back, and left 
hip disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam or 
in the demilitarized zone (DMZ) in Korea during the Vietnam 
Era or presented any evidence of in-service exposure to 
herbicide agents.  

2.  Diabetes mellitus was not present in service or until 
many years after service and there is no competent evidence 
of a causal connection between the veteran's diabetes 
mellitus and military service or any incident therein, to 
include any exposure to herbicide agents.  

3.  The veteran did not engage in combat with the enemy 
during military service.  

4.  There is no competent medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any recognized stressor.  

5.  The veteran does not have PTSD as a result of military 
service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, may not be so presumed, nor may the veteran's 
diabetes mellitus be presumed to have been incurred as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & West 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).  

2.  The veteran does not have PTSD due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of service connection for diabetes 
mellitus and PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
diabetes mellitus and PTSD, any questions as to the 
appropriate disability ratings or the effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in February and September 2001, 
June, September, and December 2003, and April and September 
2006, fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although some of the 
letters were not sent prior to initial adjudications of the 
veteran's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in September 2007.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he has a 
disability at present which is related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The service medical and personnel records and all VA and 
private medical records identified by the veteran have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of this appeal, and 
testified at a videoconference hearing before the undersigned 
acting member of the Board in March 2005.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for diabetes mellitus 
if manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

Pursuant to 38 C.F.R. § 3.309(e), Type II diabetes mellitus 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2006); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

Factual Background & Analysis

The veteran contends that service connection should be 
established for diabetes mellitus and PTSD based on his 
experiences and service in Vietnam.  The veteran testified 
that when he arrived in Iwakuni, Japan in April 1971, his 
unit, MAG-12 (Marine Aircraft Group-12), had not yet arrived, 
so he was temporarily assigned duty (TAD) to the 3rd 
Battalion, 1st Marines in Da Nang, Vietnam.  He reported that 
the unit was moving out, so he was transferred to 1st 
Battalion, 1st Marines.  Later in April 1971, he returned to 
Iwakuni and rejoined his unit, MAG-12, and that they remained 
in Japan for a few weeks before returning to Da Nang.  (T 
p.11).  The veteran testified that he also served at other 
air bases in Vietnam, including Chu Lai and Bien Hoa, before 
departing Vietnam in February 1972.  

The service personnel records showed that the veteran arrived 
in Iwakuni, Japan on April 9, 1971, and was assigned to 
Marine Air Base Squadron-12 (MABS-12), Marine Aircraft Group-
12 (MAG-12), on April 10, 1971.  His primary duty was that of 
a crash crewmen.  The personnel records showed that he was 
assigned to the same unit for his entire tour of duty 
overseas, though his primary duty assignment was changed to 
that of a Log Clerk on November 5, 1971.  Contrary to his 
assertions regarding several periods of TAD, the service 
records showed that he had only one TAD; from November 10, to 
December 11, 1971.  Although the records do not indicate the 
reason for the one TAD, the veteran testified, and the 
records confirm, that he had four weeks of training at NCO 
Leadership School in Okinawa in 1971.  The veteran testified 
that he could not recall the specific dates of his NCO 
schooling, but believed that it was around the time that he 
made Corporal.  The service records showed that the veteran 
was promoted to Corporal on November 1, 1971, and that the 
effective date of his promotion was November 30, 1971.  Thus, 
it would appear that the veteran's only period of TAD from 
his unit in Japan was for NCO training.  Clearly, the service 
personnel records do not show any period of TAD to another 
unit or any period of service in Vietnam.  

Further, declassified historical records, obtained as a 
consequence of the Board's remand instructions to corroborate 
the veteran's alleged history of service in Vietnam, show 
that the 1st Marine Aircraft Wing (1st MAW) was redeployed 
from Vietnam to Iwakuni in November 1969 with the specific 
task of conducting air operations from outside Vietnam.  The 
records showed that MAG-12 redeployed from Chu Lai, Vietnam 
to Iwakuni in February 1970.  Additional Command Chronology 
records showed that MAG-12 was involved in various training 
activities and air support operations from Iwakuni in April, 
May, and June 1971, but do not show any redeployment to 
Vietnam.  The Board has considered the copy of a website 
article received from the veteran in May 2005, to the effect 
that his unit, MAG-12 was redeployed to Vietnam in May 1971.  
However, as the website article is inconsistent with the 
official military records, the Board declines to place any 
probative value on the unofficial source.  

The Board has also considered the letter from a retired 
Sergeant Major, dated in March 2005.  However, contrary to 
the veteran's assertions, the letter does not offer any 
probative evidence which would tend to confirm his claim that 
he served in Vietnam.  The Sergeant Major did not offer any 
first hand information that the veteran served in Vietnam, 
and indicated only that the veteran was assigned to his unit 
in Newport Rhode Island "after completing his tour of duty 
in Vietnam."  The Sergeant Major did not claim that he 
served with the veteran in Vietnam nor did he provide any 
specific information showing actual knowledge that the 
veteran was in Vietnam.  

The Board has further considered the copy of the letter from 
the veteran's father to his mother and the envelope with the 
veteran's APO address.  However, neither document provided 
any competent evidence that the veteran served in Vietnam.  
His father's letter merely mentioned that he (the father) was 
in Vietnam and that he was glad to hear that the veteran was 
returning home.  He made no indication at that time that the 
veteran was returning from Vietnam.  The veteran's APO 
address is documented in his service personnel records as the 
mailing address for his unit in Japan.  Consideration has 
also been given to the testimony provided by the veteran 
during his March 2005 personal hearing.  In this regard, the 
undersigned found his veracity to be at best questionable.  
The Board therefore finds that this evidence does not provide 
any probative information that the veteran served in Vietnam.  

Turning to the question of service connection for diabetes 
mellitus by way of presumption of exposure to herbicides, the 
law is clear that the individual must have served in the 
Republic of Vietnam, in the waters offshore, or in some other 
location which involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2007).  As the veteran 
did not serve in Vietnam or in the DMZ in Korea at anytime 
during active service, there can be no basis to grant service 
connection based on presumption of exposure to herbicides.  
While the veteran contends that he served in Vietnam and was 
exposed to herbicides, he has not provided any competent 
evidence to support his assertions.  Indeed, in light of the 
substantial negative historical evidence discussed above as 
well as his dubious testimony, the Board does not find the 
veteran's assertion of serving in Vietnam to be credible.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any findings or diagnosis of 
diabetes mellitus.  Likewise, there are no indications of any 
signs, symptoms or manifestations of diabetes mellitus within 
the first year following his separation from service in 
February 1974.  VA medical records show that the veteran had 
elevated blood sugar levels in October 2001, and was on 
glyburide.  A diagnosis of adult onset diabetes mellitus was 
first shown on a VA progress note April 2002, more than 28 
years after service separation.  Under the circumstances, 
there is no basis to grant service connection based on the 
presumption of service incurrence under the provisions of 38 
C.F.R. §§ 3.307, 3.309.  

The Board has considered the veterans assertions that his 
diabetes mellitus is a result of exposure to Agent Orange in 
service.  However, notwithstanding the fact that he has 
presented no competent evidence of exposure to herbicide 
agents, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Moreover, the 
veteran has not presented any competent evidence to support 
his assertions.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to offer testimony concerning his 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see Epps v. 
Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to herbicides, which again has not been established, 
and the veteran's diabetes mellitus, and no evidence of any 
manifestations or symptoms attributable to diabetes mellitus 
during service or until many years after his discharge from 
service, the Board finds no basis to grant service 
connection.  Accordingly, the appeal is denied.  

PTSD

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  Id.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  Zarycki, 6 Vet. 
App. at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of diagnoses of PTSD offered by various VA 
healthcare providers beginning in July 2003, and the 
veteran's assertions that he was exposed to numerous 
stressors while serving in Vietnam.  However, the diagnoses 
were based entirely on the veteran's self-described history 
of events in Vietnam, and not on any independently verifiable 
evidence.  The health care providers did not offer any 
discussion or analysis for their conclusions other than by 
way of reference to the veteran's description of symptoms and 
his reported stressors in Vietnam.  To the extent that 
medical examiners have concluded that the veteran has PTSD 
due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 
7 Vet. App. 70, 77 (1994); see also M21-1MR, Part 
III.iv.4.H.29.i.  

As discussed above, the service personnel records do not show 
that the veteran served in Vietnam; that he participated in 
combat or that he received any commendations or awards 
denoting valor.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 
6256-6258 (2000); VBA's Adjudication Procedure Manual, M21-
1MR (hereinafter "M21-1MR"), Part III.iv.4.H.29.b, c.  In 
short, the Board finds that evidence supporting the veteran's 
assertion of combat status or circumstances has not been 
shown.  Indeed, as discussed below, the stressors alleged by 
the veteran are questionable, which makes his allegations of 
being a combat veteran unbelievable.  

As it is not shown the veteran engaged in combat or that he 
served in Vietnam, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  Similarly, the veteran's lay testimony regarding his 
claimed stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

In this case, the evidence of record does not show that the 
veteran served in Vietnam at anytime during his four years of 
military service.  Furthermore, his assertions on the July 
2003 VA psychiatric evaluation report that he was assigned to 
the 2nd Marines, 2nd Battalion, 8th Marine Division as a door 
gunner (MOS 0331) and participated in night ambush patrols in 
Vietnam is inconsistent with the official service personnel 
records and raises serious questions concerning his 
credibility.  His allegations of combat service are not 
consistent with the circumstances or conditions of his 
service or the unit to which he was assigned in Japan.  
Overall, the Board finds that the veteran was not in combat, 
and that his assertions concerning the claimed stressors are 
not credible.  

While the veteran contends that he has PTSD that is 
attributable to service, he, as a layperson, is not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable inservice stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for PTSD is denied.  


REMAND

In September 2005, the Board remanded the appeal, in part, to 
attempt to obtain service medical records pertaining to 
treatment for injuries from an automobile accident in October 
1972.  In particular, the Board noted that the service 
medical records, as currently constituted in the file, showed 
only two entries relating to the automobile accident.  
However, the records also indicated that the veteran was 
initially treated at the Navy Regional Medical Center in 
Newport, RI.  Therefore, the Board remanded the appeal to 
attempt to obtain all available records, including any 
clinical hospitalization records.  

Although a request for all inpatient clinical records from 
the Navy Regional Medical Center in Newport, RI was sent to 
the National Personal Records Center (NPRC) by AMC in April 
2006, no additional records were received.  However, and more 
problematic, the received no response from the Navy Regional 
Medical Center as whether or not the records were available.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  

As the service hospital records are potentially relevant to 
the veteran's claim, another attempt must be made to obtain 
all clinical records for hospitalization at the Navy Regional 
Medical Center in Newport, RI in October 1972.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir 1999).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should contact the NPRC and 
request all available service medical 
records, including any clinical records 
for hospitalization at the Navy Regional 
Medical Center in Newport, RI in October 
1972.  If no such records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  In 
the event that a search for service 
medical records is unsuccessful, the 
veteran should be advised in writing of 
the deficiency.  

2.  If additional service medical records 
are obtained, the claims file and the 
additional records should be forwarded to 
the VA examiner who evaluated the veteran 
in November 2006, for review and an 
opinion as to whether it is at least as 
likely as not that any current neck or 
low back disability is related to 
service, including, specifically, the 
1972 automobile accident.  

If the examiner determines that the 
veteran has a current neck or low back 
disability that is related to service, he 
should also render an opinion as to 
whether it is at least as likely as not 
that any current hip disability is 
attributable to the neck or back 
disability.  The examiner should discuss 
the role, if any, of any post-service 
activities or back injuries, including 
those incurred as a police officer and 
while lifting beer barrels in 1974.  

The examiner should review the entire 
record, including the veteran's service 
and post-service medical records prior to 
formulating an opinion.  A notation to 
the effect that the claims file was 
reviewed should be included in the 
report.  If the examiner is only able to 
theorize or speculate as to the 
relationship, if any, between the 
veteran's current disabilities and 
service, this should be so stated.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

If the November 2006 VA examiner is not 
available, the veteran should be 
scheduled for another examination to 
determine the nature and etiology of his 
current neck, low back, and hip 
disabilities.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the 
instructions above.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  The AMC should 
determine whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


